DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant submitted amendments to the claims on 10/17/2022. Amendments to the claims have caused for the rejection of claim 2 under 35 U.S.C. 112(b) to be withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubat et al (US PUB. 20180107191, herein Kubat) in view of Liao et al (US PUB. 20160091393, herein Liao).

	Regarding claim 1, Kubat teaches An electronic tool monitoring system to monitor usage and wear of tools for mechanical machining; the electronic tool monitoring system comprises (0001), for each tool to be monitored: 
a tag to be applied to the tool and with a unique identifier that allows the tool to be distinguished from other tools (0095); 
and a self-contained and stand-alone electronic monitoring device designed to be firmly and removably applicable to a tool driving apparatus to monitor usage and wear of a tool driven thereby (0023); 
the self-contained and stand-alone electronic monitoring device (0023) comprises: 
an electronic sensory arrangement to allow the tool to be identified (0095) and usage and wear thereof to be monitored (0023); 
an electronic communication interface to communicate with a remote tool management center (0023); 
an electronic operator interface to provide an operator with information on the tool (0054); 
and an electronic control unit electrically connected to the electronic sensory arrangement, the electronic communication interface and the electronic operator interface and programmed (0051) to: 
store data indicative of a service life of the tool (0009), 
identify and monitor usage and wear of the tool based on an output of the electronic sensory arrangement (0023). 
Kubat does not teach estimate residual service life of the tool based on monitored usage and wear of the tool and on the stored data indicative of service life thereof; if service life of the tool is determined not to be exhausted, provide the operator with information on the residual service life of the tool via the electronic operator interface; if service life of the tool is determined to be exhausted, implement one or more of the following interventions to cause operation of the tool driving apparatus to be interrupted: notify the operator, via the electronic operator interface , of a need for operation of the tool driving apparatus to be interrupted; and intervene directly on the tool driving apparatus to interrupt operation thereof; and transmit to the tool management center, via the electronic communication interface, the unique identifier of the tag associated with the tool and data indicative of either the estimated residual service life of the tool or exhaustion of the service life thereof.
Liao teaches estimate residual service life of the tool based on monitored usage and wear of the tool and on the stored data indicative of service life thereof (0015 “A residual life prediction module predicts the machine tool's remaining useful life by extrapolating the trend under a first-order Markov process. The state of wear and the remaining useful life of the machine tool can be used to help managers or maintenance crew on manufacturing shop floor to make decisions.”); 
if service life of the tool is determined not to be exhausted, provide the operator with information on the residual service life of the tool via the electronic operator interface (0030 “The remaining useful life of the machine tool is predicted by extrapolating the trend following a first-order Markov process and adapting a particle filter (35). Optionally, the results of the detection can be used for decision making on a manufacturing shop floor (36).”); 
if service life of the tool is determined to be exhausted, implement one or more of the following interventions to cause operation of the tool driving apparatus to be interrupted (0030 0050): 
notify the operator, via the electronic operator interface , of a need for operation of the tool driving apparatus to be interrupted (0030 0050); 
and intervene directly on the tool driving apparatus to interrupt operation thereof; 
and transmit to the tool management center, via the electronic communication interface, the unique identifier of the tag associated with the tool and data indicative of either the estimated residual service life of the tool or exhaustion of the service life thereof.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the sensory tool teachings of Kubat with the tool life prediction using sensors teachings of Liao since Liao teaches that there is a need for being able detect degradation in order to predict future failure of the machine tool (0013). 

Regarding claim 2, Kubat and Liao teach the electronic tool monitoring system of claim 1.
Kubat and Liao further teach wherein the tag is based on at least one of: radio-frequency identification (RFID) technology (Kubat 0095 RFID), optical scanning technology,  or imaging technology, and the electronic sensory arrangement comprises a tag reader to read the unique identifier associated with the tag and based on at least one of: radio-frequency identification (RFID) technology,  optical scanning technology, or imaging technology (Kubat 0095 RFID reader).

Regarding claim 3, Kubat and Liao teach the electronic tool monitoring system of claim 1. 
Kubat further teaches wherein the electronic sensory arrangement further comprises one or a combination of the following transducers to allow usage and wear of the tool to be monitored: 
an electroacoustic transducer to measure sound emissions produced by the tool during mechanical machining; 
a vibration transducer to measure mechanical vibrations produced by the tool during mechanical machining; 
a proximity sensor to measure the distance of the proximity sensor to a mechanical component to be mechanically machined; 
a passive infrared sensor to measure thermal energy emitted in the form of infrared radiation by the tool during mechanical machining, 
a gyroscope to measure rotational speed of the tool (0097 “gyroscope that measures the velocity or angular momentum of the moving part”), 
a load cell to measure force applied by the tool on a mechanical component being mechanically machined, 
and a tactile push-button operable by an operator either at a start and at an end of a mechanical machining or to be maintained pressed throughout the same to indicate either the moments in time of a start and of an end of the mechanical machining or duration thereof. 

Claim(s) 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubat et al (US PUB. 20180107191, herein Kubat) in view of Liao et al (US PUB. 20160091393, herein Liao) in further view of Knudson et al (US PUB. 20200030938, herein Knudson).

Regarding claim 4, Kubat and Liao teach An electronic tool management system comprising: .
a tool management center (Kubat 0023); 
and an electronic tool monitoring system according to claim 1 and for each tool to be monitored (see rejection of claim 1). 
Kubat and Liao do not explicitly teach one or different tool collection and dispensing stations in communication with the tool management center.
Knudson teaches one or different tool collection and dispensing stations in communication with the tool management center (0200 “Checking out an asset may involve removing the asset from a storage location or checking out the asset at a kiosk or station… computing system 4 may receive an indication that a worker has checked out abrading tool”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the tool sensing teachings of Kubat and Liao with the tool pick up from station teachings of Knudson because Knudson teaches a means for using the station and its connection with the tool management center as a means for being able to identify which tools are in use and which worker is using them (0227). 

Regarding claim 5, Kubat, Liao and Knudson teaches the electronic tool management system of claim 4.
Kubat, Liao, and Knudson teach wherein the tool management center comprises: 
an electronic communication interface to communicate with electronic communication interfaces of electronic monitoring devices to receive data (Kubat 0062 “tool sensor controller 312, which in turn may be in communication with a battery 314 to monitor power levels of the tool device 306, a wireless radio interface 316 to wirelessly communicate information regarding the tool device 306, and at least one sensor device 310.”) indicative of either the residual service life of the monitored tools or exhaustion of service life thereof (Liao 0015, residual service life) and transmitted by the electronic monitoring devices (Kubat 0062), and with electronic communication interfaces of the tool collection and dispensing stations to receive wear data transmitted (Knudson, 0200, 0227) thereby; 
a tool database (TDB) (Knudson, 0179); 
and an electronic data processing unit configured to communicate with the electronic communication interface to receive data received thereby (Kubat, 0063) and to access the tool database (TDB) (Knudson 0070-0072), and to communicate with the tool collection and dispensing stations to manage collection and dispensing of the tools by the tool collection and dispensing stations based on the received data and on data stored in the tool database (Knudson 0200) (TDB); 
the tool database (TDB) is structured to store, for each tool managed by the tool management center, data indicative of: 
the unique identifier (ID) of the tool (Knudson 0006, 0008-0009, 0200), 
the service life of the tool, after exhaustion of which the tool should be subjected to reconditioning or otherwise disposed of (Liao 0015), 
the residual service life of the tool (Liao 0015) transmitted by the associated electronic monitoring device (Kubat 0023), 
and the mechanical machining operations for which the tool is suitable (Kubat 0086), 
the collection and dispensing station that is assigned with the task of collecting and dispensing the tool (Knudson 0200), 
and any lack of availability of the tool (Knudson, 0227 “check-in data may indicate assets checked in to a storage location or checked in at a kiosk or station.”) due to reconditioning or disposal (Liao 0085 “remaining useful life of the spindle bearings. This information is fed back to a scheduling system depending on the shop's maintenance policy. For example, if all machines will be taken down around the same time for service”) 
the electronic data processing unit is further configured to: 
process data received from the electronic monitoring devices and from the tool collection and dispensing stations to estimate residual service lives of the tools (Liao 0015) and to manage reconditioning and disposal of the tools whose service lives have exhausted (Liao 0085 “remaining useful life of the spindle bearings. This information is fed back to a scheduling system depending on the shop's maintenance policy. For example, if all machines will be taken down around the same time for service”); 
and keep the tool database (TDB) (Liao 0028) updated with the estimated residual service lives of the tools and information on lack of availability of the tools due to reconditioning or disposal (Liao 0085).

Regarding claim 6, Kubat, Liao and Knudson teach the electronic tool management system of claim 5.
Liao teach wherein the electronic data processing unit of the tool management center is further configured to assess, based on Artificial Intelligence (AI) algorithms trained based on the received data (0014 “Multiple machine learning, anomaly detecting algorithms are combined in the detection to make dependable predictions”), any extensions to or shortenings of the service lives the tools for all or part of the mechanical machining operations for which the tools are suitable and to update the tool database (TDB) accordingly (0015 “A residual life prediction module predicts the machine tool's remaining useful life by extrapolating the trend under a first-order Markov process. The state of wear and the remaining useful life of the machine tool can be used to help managers or maintenance crew on manufacturing shop floor to make decisions.”).

Regarding claim 7, Kubat, Liao and Knudson teach the electronic tool management system of claim 5.
Liao teaches wherein the electronic data processing unit of the tool management center is further configured to send the electronic monitoring devices operation interruption commands, which, when received and executed by the electronic control units of the electronic monitoring devices, cause the electronic control units to implement one or more of the following interventions to cause operations of the tool driving apparatuses to be interrupted (0028 0030 0050): 
notify the operators, via the electronic operator interfaces, of a need for operation of the tool driving apparatus to be interrupted (0030 0050) 
and intervene directly on the tool driving apparatuses to interrupt operation thereof.

Regarding claim 8, Kubat, Liao and Knudson teach the electronic tool management system of claim 4. 
Knudson teaches wherein a tool collection and dispensing station comprises: 
an electronic operator interface through which operators can submit requests for tools to perform mechanical machining operations (0200 “computing system 4 may receive check-out data (50).” Fig. 27a 0335); 
an electronic communication interface to communicate with the electronic communication interface of the tool management center (0200-0201); 
a sensory arrangement to allow returned tools to be identified and usage thereof to be monitored (0227); 
and an electronic control unit configured to communicate with the electronic operator interface (0200-0201), the electronic communication interface and the sensory device and to manage collection and dispensing of tools based on the requests for tools (0200-0202).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubat et al (US PUB. 20180107191, herein Kubat) in view of Liao et al (US PUB. 20160091393, herein Liao) in further view of Knudson et al (US PUB. 20200030938, herein Knudson) in further view of Yang et al (US PUB. 20180272491, herein Yang). 

Regarding claim 9, Kubat, Liao and Knudson teach the electronic management system of claim 8.
Kubat, Liao and Knudson further teach wherein the sensory arrangement of a tool collection and dispensing station (Knudson 0200) comprises: 
a tag reader to read unique identifiers (ID) of tags associated with returned tools (Knudson 0200 “The check-out data may indicate assets checked out from a storage location, including asset identification information”, 0201 “In some examples, abrading tools, CAPs, PPEs, identification badges, and other assets comprise RFID tags and the reader device comprises an RFID reader.”). 
Kubat, Liao and Knudson does not teach and a tool scanning sensor based on either imaging technology or laser technology to allow wears of the returned tools to be estimated
Yang does teach and a tool scanning sensor based on either imaging technology or laser technology to allow wears of the returned tools to be estimated (0040 “he historical tool wear value is a tool wear value of the second cutting tool after each historical tool run of operation, and is obtained by analyzing and measuring a cutting tool image captured by a digital microscope after each historical tool run of operation”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the tool sensing teachings of Kubat and Liao and the tool pick up from station teachings of Knudson with the tool wear monitoring using imaging data since Yang teaches a means for using imaging data to understand the historical wear of the tool in order to simultaneously monitor and predict the cutting life for several tools (0040 0004). 

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubat et al (US PUB. 20180107191, herein Kubat) in view of Liao et al (US PUB. 20160091393, herein Liao) in further view of Knudson et al (US PUB. 20200030938, herein Knudson) in further view of Grossman et al (US PUB. 20160171903, herein Grossman). 

Regarding claim 10, Kubat, Liao and Knudson teach The electronic management system of claim 8.
Liao and Knudson further teach wherein the electronic control unit of a tool collection and dispensing station is configured to manage collection of returned tools (Knudson 0336) by: 
receiving and processing the output of the sensory arrangement to identify the returned tools (Knudson 0103) and estimate wears thereof (Knudson 0300-0301); 
and communicating with the tool management center to provide data indicative of the unique identifiers of the tags associated with the returned tools (Knudson 0103 0104) and of the wears thereof (Knudson 0300-0301); 
the electronic control unit of a tool collection and dispensing station is further configured to manage delivery of tools by: 
receiving requests for tools submitted by operators via the electronic operator interface and each containing data identifying the operator who submitted the request (Knudson 0335), [a mechanical machining operation to be performed], and a tool to be used (Knudson 0335) [to carry out the indicated mechanical machining]; 
verifying [whether the requested tools are suitable to perform the indicated mechanical machining operations] and whether in the tool collection and dispensing station tools are available that match the requested ones (Knudson, fig. 28c, 0336 “In the example of FIG. 28C, Michael Robertson attempted to check-out the random orbital buffer that was checked out by Jonathan Doe, such as by the techniques described in FIG. 27A-B above. The computing device displayed an error message that “The tool has already been checked out by Jonathan Doe”.”) and whose residual service lives are sufficient to perform the indicated mechanical machining operations (Liao 0085 “remaining useful life of the spindle bearings. This information is fed back to a scheduling system depending on the shop's maintenance policy. For example, if all machines will be taken down around the same time for service”); 
if it is determined either that the requested tools are unsuitable to perform the indicated mechanical machining operations or that in the tool collection and dispensing station no tools are available that match the requested ones or that in the tool collection and dispensing station tools are available that match the requested ones but whose residual service lives are insufficient to perform the indicated mechanical machining operations (Knudson 0336, requested tools are not available): 
preventing the tool collection and dispensing station from delivering the re- quested tools (Knudson 0336); 
and causing the operators who submitted the requests to be duly notified (Knudson, fig. 28c); 
[and if it is determined that the requested tools are suitable to perform the indicated mechanical machining operations] and that in the tool collection and dispensing station tools are available that match the requested ones (Knudson 0336) and whose residual service lives are sufficient to perform the indicated mechanical machining operations (Liao 0085, 0016), causing the tool collection and dispensing station to deliver the requested tools (Knudson, fig.27b-c). 
Kubat, Liao and Knudson do not teach a mechanical machining operation to be performed to carry out the indicated mechanical machining verifying whether the requested tools are suitable to perform the indicated mechanical machining operations and if it is determined that the requested tools are suitable to perform the indicated mechanical machining operations. 
Grossman does teach receiving requests for tools submitted by operators via the electronic operator interface and each containing data identifying (taught by Knudson as shown above)…a mechanical machining operation to be performed (Grossman fig. 8, 0099)
and a tool to be used to carry out the indicated mechanical machining (0099)
verifying whether the requested tools (requested tool taught by Knudson) are suitable to perform the indicated mechanical machining operations (fig. 8 806, 0099)
and if it is determined that the requested tools (requested tool taught by Knudson) are suitable to perform the indicated mechanical machining operations (Grossman 0099)…causing the tool collection and dispensing station to deliver the requested tools (taught by Knudson). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the tool sensing teachings of Kubat and Liao and the tool pick up from station teachings of Knudson with the determining if a tool is suitable for a determined task since Grossman teaches that many makers do not know how to perform particular tasks or how to select the proper equipment for the task and therefore there is a need to guide makers in order to avoid injuries and frustration (0006 0099). 

Response to Arguments
Applicant's arguments filed 10/17/2022 have been fully considered but they are not persuasive. 
Applicant argues that Kubat does not teach monitoring and/or detecting wear on a tool. However, Liao does teach monitoring and detecting wear on a tool since it teaches extrapolating trends of machine tool to determine state of wear of tools (0015). 
Applicant then argues that Liao does not teach does not disclose control device takes an action to intervene directly on the machine to interrupt the operation of the machine. However, the claim does not require this since one of the possible means for causing an interruption of the tool driving apparatus is to notify the operator of a need for operation of the tool driving apparatus to be interrupted. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
As a service to applicant, it is noted that Liao does teach interruptions to the machining process through rescheduling of machining tasks (0084-0085). 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Kubat teaches a means for collecting sensory measurements of tools and Liao further teaches a means for collecting sensory measurement of tools and performing further analysis of the measurements to determine estimated life of the tool. Liao teaches that there is need for being able to detect degradation in tools in order to predict future failing of tools (0013). Both applications are in similar field of endeavors.
Therefore, claim 1 and its dependent claims are rejected.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMEEM SIDDIQUEE whose telephone number is (571)272-1627. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.D.S./Examiner, Art Unit 2116                                                                                                                                                                                                        
/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116